COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Khutsana Kenya Davis v. The State of Texas

Appellate case number:      01-13-00762-CR

Trial court case number:    1323141

Trial court:                262nd District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to appoint
counsel to represent appellant, Khutsana Kenya Davis, on appeal. On May 2, 2014, the
trial court clerk filed a supplemental clerk’s record showing that the trial court appointed
J. Sidney Crowley to represent Davis. Accordingly, we REINSTATE this case on the
Court’s active docket.
      Appellant’s brief is ORDERED to be filed by no later than May 27, 2014. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: May 15, 2014